Opinion issued July 1, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00269-CV
———————————
DIVERSIFIED
INVESTMENTS, INC. AND GERALD PORTER, Appellants
V.
MUNIR A. MUNAWAR, Appellee

 

 
On Appeal from the 412th District Court
Brazoria County, Texas

Trial Court Case No. 40368
 

 
MEMORANDUM OPINION
          Appellants, Diversified Investments, Inc. and Gerald
Porter, have neither established indigence, nor paid all the required
fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see
also Tex. Gov’t Code Ann. §§
51.207, (Vernon 2005), 51.208 (Vernon Supp. 2009) 51.941(a) (Vernon 2005),
101.041 (Vernon Supp. 2009) (listing fees in court of appeals); Fees Civ. Cases B(1), (3) (listing fees
in court of appeals).  After being
notified that this appeal was subject to dismissal, appellants did not
adequately respond.  See Tex. R. App. P. 5 (allowing enforcement
of rule); 42.3(c) (allowing involuntary dismissal of case).
          We
dismiss the appeal for nonpayment of
all required fees and deny all pending motions as moot.
PER CURIAM
Panel
consists of Justices Jennings, Alcala, and Massengale.